Citation Nr: 1311585	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  07-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, R.G. and E.G.


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from September 1998 to September 2003.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California, that denied the Veteran's claim for service connection for schizophrenia.  The Veteran disagreed and perfected an appeal.  In a February 2011 decision, the Board remanded the Veteran's claim for scheduling of a hearing at the RO before a Veterans Law Judge (VLJ).  

The Veteran presented testimony at a Travel Board hearing in May 2011 which was chaired by a VLJ.  A transcript of that hearing has been associated with the Veteran's claims file.  In an October 2011 decision, the Board remanded the claim for further evidentiary development.  

In a May 2012 letter, the Veteran and his representative were notified by the Board that the Veterans Law Judge who conducted the May 2011 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter.  A review of the record reveals that the Veteran did not respond to the May 2012 letter; it is found, therefore, that the Veteran does not want another hearing before a Veterans Law Judge.  The Board will therefore proceed with review of the case.  


FINDINGS OF FACT

The Veteran's current schizophrenia cannot be satisfactorily disassociated from his period of active service.



CONCLUSION OF LAW

Schizophrenia was incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed in more detail below, sufficient evidence is of record to grant the this issue on appeal, the Veteran's claim for entitlement to service connection for schizophrenia.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.  

Factual Background and Analysis

The Veteran seeks service connection for his currently diagnosed schizophrenia disorder, contending that he had symptoms of the disorder during service.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including a psychosis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence showing the Veteran has a current disability includes a December 2004 diagnosis of schizoaffective disorder by Dr. O.P., M.D. of the Bellflower Medical Center.  The November 2011 VA examiner diagnosed the Veteran with schizophrenia, residual type.  

With respect to the existence of evidence of an in-service incurrence and a nexus between such incurrence and the current schizophrenia, it is noted that the November 2011 examiner reviewed the Veteran's VA claims folder and reported there was "some evidence of psychosis during service and shortly thereafter."  

Further, the Veteran's mother and brother testified that in early 2004, within the one-year presumptive period, they witnessed the Veteran displaying very unusual and bizarre behavior.  See May 2011 transcript at pages 5-14.  Although they are lay witnesses, they are competent to report the symptoms they had personal knowledge of.  See, for example, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Veteran's statements regarding the auditory hallucinations, delusive and disoriented thoughts are credible, consistent with medical evidence and are persuasive evidence that the Veteran experienced psychosis "during service and shortly thereafter."  Thus, the examiner's opinion that the Veteran had symptoms of psychosis during service is supported by other evidence in the record and is evidence of a disability incurred during service or within one-year of discharge from active duty.

In summary, the November 2011 examiner opined that because there was evidence suggesting that the Veteran had symptoms during service, it was at least as likely as not that "some symptoms were present while he was in the military but were not manifest to a degree where they significantly interfered with social and occupational functioning to meet the formal criteria for the diagnosis until at least 2004."  Given that the presence of symptoms generally indicates the presence of a disease that would result in such symptoms, the only conclusion that can be reached from the November 2011 examiner's statement is that the Veteran had symptoms of his currently diagnosed schizophrenia during service.  The examiner explained that "schizophrenia typically consists of a prodromal phase which, for some, can exist for years," with the onset in men typically occurring between the ages of 18 to 25.  Critically, the Veteran was between the ages of 18 and 23 during his period of service.  That evidence satisfies the nexus requirements of 38 C.F.R. § 3.303 (2012).  Thus, the Veteran's current schizophrenia cannot be satisfactorily disassociated from his period of active service.  

Having found that the evidence satisfies the elements of service connection, the Board will briefly address one other tangential concern raised in the record.  The medical evidence includes statements attributed to the Veteran that indicate he may have experienced symptoms of psychosis as a child and therefore, it follows that the condition pre-existed his active duty service.  Indeed, the November 2011 examiner attributed the cause of the Veteran's schizophrenia to a genetic disorder as the Veteran's father has also been diagnosed with schizophrenia.

Generally, disorders or diseases that are genetic are not service-connected; congenital defects are not diseases within the meaning of applicable legislation.  See 38 C.F.R. § 3,303(c) (2012).  However, in claims for VA compensation benefits, there is a presumption of soundness, that is, a presumption that the veteran was in sound condition upon entrance into service, except as to disorders noted at that time.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111 (West 2002).  The presumption can be overcome only when there is clear and unmistakable evidence that demonstrates that the injury or disease existed before acceptance into the military, and clear and unmistakable evidence that shows that the injury or disease was not aggravated by a veteran's service.  

In this case, the Veteran's entrance examination did not include reference to or a diagnosis of schizophrenia or any other psychiatric disorder.  Moreover, as noted by the November 2011 examiner, no medical evidence of record indicates that the Veteran manifested schizophrenia to a diagnosable degree prior to November 2004.  Given that the Veteran entered service in 1998, the record did not include clear and unmistakable evidence that the Veteran's current schizophrenia pre-existed service.

For the reasons stated above, the Board finds that entitlement to service connection for schizophrenia is warranted.


ORDER

Entitlement to service connection for schizophrenia is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


